        Case 5:20-cv-03901-BLF Document 17-1 Filed 08/07/20 Page 1 of 2



 1   Bradford K. Newman (178902)
      bradford.newman@bakermckenzie.com
 2   Alexander G. Davis (287840)
      alexander.davis@bakermckenzie.com
 3   Anne Kelts Assayag (298710)
      anne.assayag@bakermckenzie.com
 4   BAKER & McKENZIE LLP
     600 Hansen Way
 5   Palo Alto, CA 94304
     Telephone: +1 650 856 2400
 6   Facsimile: +1 650 856 9299

 7   Teresa H. Michaud (296329)
      teresa.michaud@bakermckenzie.com
 8   Kirby Hsu (312535)
      kirby.hsu@bakermckenzie.com
 9   BAKER & McKENZIE LLP
     1901 Avenue of the Stars, Suite 950
10   Los Angeles, CA 90067
     Telephone: +1 310 201 4728
11   Facsimile: +1 310 201 4721

12   Attorneys for Defendant
     GOOGLE LLC
13

14
                                  UNITED STATES DISTRICT COURT
15
                                 NORTHERN DISTRICT OF CALIFORNIA
16
     JOHN COFFEE, MEI-LING MONTANEZ,                 Case No. 5:20-cv-03901-BLF
17   and S.M., a minor by MEI-LING
     MONTANEZ, S.M.’s parent and guardian, on        Date Action Filed: June 12, 2020
18   behalf of themselves and all others similarly
     situated,                                       DECLARATION OF TERESA H.
19                                                   MICHAUD IN SUPPORT OF
                   Plaintiffs,                       GOOGLE LLC’S MOTION TO
20                                                   DISMISS UNDER RULE 12(B)(6)
            v.
21                                                   Date:    November 19, 2020
     GOOGLE LLC,                                     Time:    9:00 a.m.
22                                                   Ctrm.:   3 - 5th Floor
                   Defendant.                        Judge:   Hon. Beth Labson Freeman
23
                                                     Robert F. Peckham Federal Building &
24                                                   United States Courthouse
                                                     280 South 1st Street
25                                                   San Jose, CA 95113
26
27

28
                                                                      Case No. 5:20-cv-03901-BLF
                                                         DECLARATION OF TERESA H. MICHAUD
          Case 5:20-cv-03901-BLF Document 17-1 Filed 08/07/20 Page 2 of 2



 1          I, Teresa H. Michaud, declare and state as follows:

 2          1.         I am an attorney at law duly admitted to practice before this Court and the Courts of

 3   the State of California. I am a partner with the law firm of Baker & McKenzie LLP, counsel of

 4   record for Defendant Google LLC (“Google”) in this case. I make this Declaration in support of

 5   Google’s Request for Judicial Notice in connection with its Motion to Dismiss Under Rule 12(b)(6).

 6   I am the lead attorney at Baker & McKenzie LLP involved in handling this case on behalf of Google

 7   and have been since the inception of the case. As such, I have personal knowledge of the matters set

 8   forth in this Declaration and, if called as a witness, could and would testify competently thereto.

 9          2.         Attached as Exhibit A is a true and correct copy of the February 5, 2018 version of

10   the Google Play Terms of Service, as it appeared on August 6, 2020. This version of the Google

11   Play Terms of Service is publicly available at https://play.google.com/intl/en-us_us/about/play-

12   terms/archive/.

13          I declare under penalty of perjury under the laws of the United States that the forgoing is true

14   and correct.

15          Executed this 7th day of August, 2020, at Los Angeles, California.

16

17                                                             /s/ Teresa H. Michaud
                                                               Teresa H. Michaud
18

19

20

21

22

23

24

25

26
27

28
                                                         1                        Case No. 5:20-cv-03901-BLF
                                                                    DECLARATION OF TERESA H. MICHAUD
